Per Curiam.

The statute, describing the duty and power of coroners, (1) directs that all writs and precepts, when the sheriff or either of his deputies shall be a party to the same, shall be served by the coroner. As the law provides that, when judgment is recovered against the inhabitants of a town, execution may be levied upon the property of any inhabitant, each inhabitant must be considered as a party, within the meaning of the statute referred to, when the suit is by or against the town in its corporate capacity, (a)

Writ abated.


 Stat. 1783, c. 43, § 1.


 [Sutton vs. Cole, 8 Mass. Rep. 96. — Odiorne vs. Wade, 8 Mass. Rep. 115. — Lufkin vs. Haskell, 3 Pick. 356. — Bank vs. Cook, 4 Pick. 405. — Ed.]